Case 1:20-cv-00295-JDL Document 51 Filed 05/10/21 Page 1 of 5                              PageID #: 792




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MAINE
                              Civil Action No. 1:20-cv-00295-JDL

JEREMY PRATT,
ROBERT J. RUFFNER,
JACK TEBBETTS,
STEVEN BELLEAU, and
MATTHEW PERRY
on their own behalf and
on behalf of all others similarly situated,

        Plaintiffs,
v.

SECURUS TECHNOLOGIES, INC.,

        Defendant.


    PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT



        Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, Plaintiffs Robert J.

Ruffner, Jack Tebbetts, Steven Belleau and Matthew Perry, through their undersigned counsel,

move this Court for leave to file a Second Amended Complaint (annexed hereto as Exhibit A).

        Plaintiffs filed this case on August 13, 2020; then, in response to Defendant Securus

Technology, Inc.’s (“Securus”) Motion to Dismiss (ECF 14), filed a First Amended Complaint on

November 5, 2020 (ECF 18).1 Defendants Moved to Dismiss the First Amended Complaint on

November 20, 2020 (ECF 23). Plaintiffs Opposed Defendant’s Motion to Dismiss on December

11, 2020 (ECF 34), and Defendant filed a Reply in Support of the Motion to Dismiss on December

28, 2020 (ECF 36). Following oral argument, the Court granted Defendants’ Motion to Dismiss



1
 A problem with the technological side of the filing caused the first filing of the First Amended Complaint on
November 5, 2020 (ECF 18) to not be accepted. Plaintiffs refiled the First Amended Complaint (ECF 21) again on
November 6, 2020.
Case 1:20-cv-00295-JDL Document 51 Filed 05/10/21 Page 2 of 5                     PageID #: 793




on April 30, 2021 (ECF 50), but also granted Plaintiffs 10 days in which to file a motion for leave

to file a second amended complaint.

        In opposing Defendant’s Motion to Dismiss, Plaintiffs disagreed with several arguments

and interpretations of the Maine and Federal Wiretap Acts (the “Wiretap Acts”) put forth by

Defendant; specifically, the precise nature of intent that the Wiretap Acts require a party to plead

and ultimately prove. Plaintiffs’ disagreement was based on a dispute of law and interpretation of

statute and not on a belief that Securus’ actions and intent did not satisfy the higher requirement

espoused by Defendant in its Motion to Dismiss. Because of this, Plaintiffs’ Opposition also

requested leave to file an amended complaint to cure deficiencies that would be present if the Court

were to accept Defendant’s interpretation of the Wiretap Acts. Plaintiffs now file this motion to do

exactly that.

        Plaintiffs’ proposed Second Amended Complaint makes several substantive changes,

including: (i) removing Jeremy Pratt as a named Plaintiff; and (ii) adding allegations concerning

the extent of Defendant’s knowledge of and intent to intercept, record, and distribute privileged

communications between inmates and their attorneys in violation of the Federal and Maine

Wiretap Acts. Plaintiffs propose no additional causes of action. These changes are outlined in a

tracked changes version annexed hereto as Exhibit B.

        In cases other than where a party is amending a pleading as a matter of course, Federal

Rule of Civil Procedure 15(a)(2) states that “a party may amend its pleading only with the opposing

party's written consent or the court's leave. The court should freely give leave when justice so

requires.” See Foman v. Davis, 371 U.S. 178, 182 (1962) (“In the absence of any apparent or

declared reason—such as undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the



                                                 2
Case 1:20-cv-00295-JDL Document 51 Filed 05/10/21 Page 3 of 5                     PageID #: 794




opposing party by virtue of allowance of the amendment, futility of amendment, etc.—the leave

sought should, as the rules require, be ‘freely given.’”). None of the factors that courts have

considered in refusing to grant leave to amend are present here.

       Plaintiffs have exercised no undue delay– Plaintiff’s First Amended Complaint was filed

in a timely manner in accord with Fed. R. Civ. P. 15(a)(1)(B). Plaintiffs sought no further

amendment until the present motion, which is being filed within the time limit prescribed by the

Court in its April 30, 2021 order. Further, the Second Amended Complaint does not represent a

repeated attempt to cure deficiencies by amendments previously allowed. Plaintiffs defended their

First Amended Complaint and interpretation and application of the Wiretap Acts in good faith.

Plaintiffs now seek to comport their operative pleading with the interpretation of the Wiretap Acts

concluded by the Court, this disagreement being the ultimate cause of this Court’s grant of

Defendant’s Motion to Dismiss. There is no evidence of bad faith or undue prejudice.

       Finally, Plaintiffs’ proposed amendment would not be futile. The amendments outlined in

Plaintiffs’ Second Amended Complaint outline and expand Plaintiffs’ allegations regarding

Securus’ knowledge and intent regarding its violations of the Wiretap Acts. These allegations

comport with the interpretation set forth by the Court in its April 30, 2021 order and thereby set

forth both standing (as found by the Court) and a claim upon which relief can be granted. Justice

so requires that Plaintiffs’ motion for leave to amend be granted.




                                                 3
Case 1:20-cv-00295-JDL Document 51 Filed 05/10/21 Page 4 of 5       PageID #: 795




Dated: May 10, 2021

                                              Respectfully Submitted,

                                              /s/Andrew Schmidt
                                              Andrew Schmidt, Esq.
                                              Andrew Schmidt Law, PLLC
                                              97 India St.
                                              Portland, Maine 04101
                                              (207) 619-0320
                                              Andy@maineworkerjustice.com

                                               /s/ Peter Mancuso
                                              Peter Mancuso, Esq
                                              Andrew Schmidt Law, PLLC
                                              97 India St.
                                              Portland, Maine 04101
                                              (207) 619-0884
                                              Peter@maineworkerjustice.com


                                              Benjamin N. Donahue
                                              Hallett, Whipple & Weyrens, P.A.
                                              Six City Center
                                              P.O. Box 7508
                                              Portland, Maine 04112-7508
                                              Tel - 207.775.4255
                                              Fax - 207.775.4229
                                              www.hww.law
                                              bdonahue@hww.law

                                              Attorneys for the Plaintiffs




                                     4
Case 1:20-cv-00295-JDL Document 51 Filed 05/10/21 Page 5 of 5                      PageID #: 796




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2021, I electronically filed the foregoing with the Clerk of

the Court using the ECF system, which will automatically send notice of such filing to all counsel

of record.


Dated: May 10, 2021
                                                               /s/Peter Mancuso
                                                             Peter Mancuso
                                                             Andrew Schmidt Law, PLLC
                                                             97 India St.
                                                             Portland, Maine 04101
                                                             207-619-0884
                                                             Peter@MaineWorkerJustice.com

                                                             Attorneys for the Plaintiffs




                                                 5
